
	
		I
		111th CONGRESS
		1st Session
		H. R. 3917
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. Stupak (for
			 himself and Mr. Pitts) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  modernize and improve the Medicare payment methodology for radiopharmaceuticals
		  under the hospital outpatient prospective payment system and to ensure
		  equitable payment and patient access to certain low volume, high cost
		  radiopharmaceuticals.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Nuclear Medicine Payment
			 Group Clarification Act of 2009.
		2.Payment group
			 standards for nuclear medicine procedures and radiopharmaceuticals
			(a)In
			 generalThe last sentence of section 1833(t)(2) of the Social
			 Security Act (42 U.S.C. 1395l(t)(2)) is amended—
				(1)by inserting
			 , including for a nuclear medicine group the cost of any associated
			 diagnostic radiopharmaceutical that is included in the payment for the
			 service after (or mean cost, if so elected) for an item or
			 service within the group; and
				(2)by inserting
			 or in the case of services within a nuclear medicine group after
			 Federal Food, Drug and Cosmetic Act.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to items
			 and services furnished on or after January 1, 2010.
			
